Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on April 27th, 2021 has been entered. Claims 1-7 remain pending. Applicant’s amendments to the specifications have overcome each and every objection to the Specification.  Applicant’s amendment to the claim have changed the interpretation of limitations from 35 U.S.C. 112(f) to broadest reasonable interpretation.  The amendment to claim 3 overcomes the 35 U.S.C. 112(b) rejection of Claim 3. The claims have not been amended to overcome the 112(b) rejection for the “allowable width” of Claim 1.

Response to Arguments
Applicant's arguments filed on 04/27/2021 with regards to Rejections under 35 U.S.C. 103 have been fully considered but they are not persuasive.  On Page 7 of arguments, applicant recites “the specified peak number indicates a specified number of peaks. E.G., Specifications 7:1-5, 8:29-31. Kobayashi’s peak i appears to be an identifier for each specific peak. Moreover, Kobayashi does not teach or suggest any determination as to whether Kobayashi’s peak total number Np coincides with its peak i even if peak i describes the recited specified peak number.” As from Figure 1, the total number of peaks is labelled as Np and the number of peaks without an isotope as NpI. Then the operation runs a loop from i = 1 to i = NpI. Since this is checking all p since the operation is setup to perform the loop across all the peaks detected without an isotope. 

Applicant’s amendments to Claim 1 adds limitations of a “memory” and of a “controller” which takes the place of the 112(f) interpretation. Kobayashi further teaches a “cash memory and hard disc for storing data” in [0044] and “control part 17 controls the entirety of the process” in [0037]. Applicant’s Amendment to Claim 3 of replacing the “peak number determination unit” with “determining whether or not a number of actually measured peaks…” is a recitation of the same limitation from Claim 1 Lines 6-9, and receive the same rejection under Kobayashi.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

allowable width” (Claims 1 and 3-4), “altered allowable width” (Claims 1-2) and “second allowable width” (Claims 1-2, and 6) in which the term “allowable” is a relative term which renders the claim indefinite.  The term “allowable" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Examiner interprets the term “allowable width” as defined as the width of the detection window. Claim 5 is rejected due to dependence on claim 1. Claim 7 added to the rejection due to dependence on Claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US20070221836) in view of Wikfors (US5905192) and Matsumoto (US6134503).
As best understood, in regards to Claim 1, Kobayashi teaches “a chromatographic data system processing apparatus comprising memory (cash memory and hard disc for storing data – [0044]) storing a standard sample time table (Storage Database – Figure 4), the standard sample time table configured to pre-store a first retention time (τ - Figure 4) of a plurality of (peptides, sugar chain – Figure 4) of a standard sample (Contents – Figure 4); a controller (control part 17 controls the entirety of the process– [0037]) configured to execute processing of: determining whether or not a number of actually measured peaks (Peak Judgment, 2 – Figure 1; Peak total Number Np – Figure 1) having an intensity or a peak area equal to or greater than a predetermined threshold (ion intensity > threshold value – Figure 15) coincides with a specified peak number (peak i, 4-1 – Figure 1) specified for the 10standard sample, in a case where one or more actually measured peaks cannot be identified (Correspond with the internal DB, 4-3 – Figure 1) when chromatogram of the standard sample is identified based on the standard sample time table;  altering the standard sample time table of at least one of the specific 15components in the standard sample time table, in a case where the number of the actually measured peaks is determined to coincide with the specified peak number (Intensity information correction flow – Figure 17); identifying the actually measured peaks, in a case where all of the actually 20measured peaks having an intensity or a peak area equal to or greater than the predetermined threshold (ion intensity > threshold value – Figure 15); and acquiring an actual retention time (LC Retention Time – [0042]) of the actually measured peaks as an actually measured retention time (LC Retention Time – [0042]).”
Kobayashi does not teach “the standard sample table as including a first allowable width, altering the standard sample time table, identifying the actually measured peaks based on an altered table, or a measurement sample time table, in a case where the actually measured peaks are identified based on the altered standard sample time table.”
Matsumoto teaches “standard sample time table with a first allowable width (Width of Detection Window - Column 3, Lines 47-55), altering the standard sample time table (S106 – Figure 6), identifying the actually measured peaks (S103 – Figure 6) based on the altered standard sample time table, a measurement sample time table (Storing Identification Table – Column 3, lines 30-45) in a case where the actually measured peaks are identified based on the altered standard sample time table (Loop from S102 to S106b back to S103 – Figure 6).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kobayashi to incorporate the teachings of Matsumoto to use a routine with a loop to modify the reference table when a peak is unidentifiable.  Taking this known qualitative analysis routine with the storage database as taught by Kobayashi and including details of the allowable width as taught by Matsumoto would be predictable for accurate and efficient measurements of peaks in data.
Kobayashi in view of Matsumoto does not teach “increasing the first allowable width of at least one of the specific components in the standard sample time table to an altered allowable width and identifying the actually measured peaks in a case where all of the actually measured peaks fall within a range of the altered allowable width taking the first retention time as a center; a predetermined second allowable width (Stretch Parameter R with width of third window – Column 12, lines 44-60).”
Wikfors teaches “increasing the first allowable width (Retention window is shifted, stretched, distorted – Column 3, lines 15-30) of at least one of the specific components in the standard sample time table to an altered allowable width (Retention window is shifted, stretched, distorted – Column 3, lines 15-30) and identifying the actually measured peaks in a case where all of the actually measured peaks fall within a range of the altered allowable width taking the first retention time as a center (Third Window W3 centered about expected retention time – Column 12, Lines 44-60); a predetermined second allowable width (Stretch Parameter R with width of third window – Column 12, lines 44-60).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kobayashi in view of Matsumoto to incorporate the teachings of Wikfors to adjust the retention time windows in which the peaks are associated with to improve matching of the peaks in the standard peak group to the captured peaks. Incorporating the teachings of Wikfors to modify (stretch) the window size about the retention time into this qualitative analysis would be an obvious modification to make to improve peak identification.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Wikfors, Matsumoto, and Ito (US 5670379).
As best understood, in regards to Claim 2, Kobayashi in view of Wikfors and Matsumoto discloses the claimed invention as discussed in Claim 1 except for “the standard sample time table is altered such that the second allowable width is narrower than the altered allowable width.”
Ito teaches “the standard sample time table is altered such that the second allowable width is narrower than the altered allowable width (Preferable to narrow time window width – Column 6, lines 1-2).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kobayashi in view of Wikfors and Matsumoto to 

As best understood, in regards to Claim 3, Kobayashi in view of Wikfors and Matsumoto discloses the claimed invention as discussed in Claim 1 and Kobayashi further teaches “determining whether or not a number of actually measured peaks (Peak Judgment, 2 – Figure 1; Peak total Number Np – Figure 1) having an intensity or a peak area equal to or greater than a predetermined threshold (ion intensity > threshold value – Figure 15) coincides with a specified peak number (peak i, 4-1 – Figure 1) specified for the standard sample (Contents – Figure 4) includes: extracting a number of the actually measured peaks (Peak Judgment – Figure 17) within a range of a measurement window (Within X minutes after the start of the analysis – Figure 17).”
Kobayashi in view of Wikfors and Matsumoto does not teach “a time interval between a minimum time obtained by subtracting the first allowable width from a minimum of the retention time in the standard sample time table and a maximum time obtained by adding the first allowable width to a maximum of the retention time in the standard sample time table.”
Ito teaches “a time interval between a minimum time obtained by subtracting the first allowable width from a minimum of the retention time in the standard sample time table and a maximum time obtained by adding the first allowable width to a maximum of the retention time in the standard sample time table (Time window with allowable width of ±0.15 in accordance with the retention time – Column 5, Lines 38-45).”
.

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Wikfors, Matsumoto, and Ishii (US 2002/0062683).
As best understood, in regards to Claim 4, Kobayashi in view of Wikfors and Matsumoto discloses the claimed invention as discussed in Claim 1 except for “wherein the controller is configured to execute processing of: outputting an identification result for the actually measured peaks, wherein the controller attaches mark information to the actually measured peaks that are identified in correspondence with peaks being out of the first allowable width to output the mark information with the actually measured peaks.”
Ishii teaches “outputting an identification result (Identification Result – [0048]) for the actually measured peaks, wherein the controller attaches mark information (# - Figure 7, [0048]) to the actually measured peaks that are identified in correspondence with peaks being out of the first allowable width to output the mark information with the actually measured peaks.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kobayashi in view of Wikfors and Matsumoto to 

As best understood, in regards to Claim 7, Kobayashi in view of Wikfors and Matsumoto discloses the claimed invention as discussed in Claim 1 and Matsumoto further teaches “identifying actually measured peaks of a measurement sample based on the measurement sample time table (S103 after loop occurring with S106 – Figure 6).”
Wikfors further teaches “determining whether a peak is accurately identified (Column 13, lines 44-54).”
Kobayashi in view of Wikfors and Matsumoto does not teach “the controller calculates a correlation coefficient of the actually measured retention time and the first retention time, which correspond to each of all the actually measured peaks, and determines whether or not the correlation coefficient is equal to or greater than a reference value.”
Ishii teaches “the controller calculates a correlation coefficient (Equation (1) – [0043]) of the actually measured retention time and the first retention time, which correspond to each of all the actually measured peaks, and determines whether or not the correlation coefficient is equal to or greater than a reference value ([0048]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kobayashi in view of Wikfors and Matsumoto to incorporate the teachings Ishii to improve the accuracy of detection and identification of the peaks by the use of a correlation coefficient that is based on the retention time.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Wikfors, Matsumoto, and Noda (US2016/0224830).
As best understood, in regards to Claim 5, Kobayashi in view of Wikfors and Matsumoto discloses the claimed invention as discussed in Claim 1 and Matsumoto further teaches “a specific component that should not be identified, the controller increases the threshold (Column 4, Lines 63-67 and Column 5, Lines 1-10) in order not to measure the specific component that should not be identified.”
Kobayashi in view of Wikfors and Matsumoto does not teach “a case of a predetermined measurement wavelength as a parameter.”
Noda teaches “a predetermined measurement wavelength ([0023]) as a parameter.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kobayashi in view of Wikfors and Matsumoto to incorporate the teachings of Noda to use the wavelength as a parameter for adjusting the threshold to remove peaks to improve the identification of other peaks.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Wikfors, Matsumoto, and Andersson (US2014/0324362).
As best understood, in regards to Claim 6, Kobayashi in view of Wikfors and Matsumoto discloses the claimed invention as discussed in Claim 1 and Matsumoto further teaches “identifying actually measured peaks of a measurement sample based on the measurement sample time table (S103 after loop occurring with S106 – Figure 6), wherein after the controller identifies the actually measured peaks of the measurement sample, the controller determines  (Peak identifying means – Column 5, 18-26) whether or not a peak falls within a range of the second allowable width.”
Wikfors further teaches “determining whether a peak is accurately identified (Column 13, lines 44-54).”
Kobayashi in view of Wikfors and Matsumoto does not teach “determining whether or not a peak of at least a last eluted component among the actually measured peaks falls within a range.”
Andersson teaches “determining whether or not a peak of at least a last eluted component (Last peak – [0042]) among the actually measured peaks (Figure 3) of the measurement sample.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kobayashi in view of Wikfors and Matsumoto to incorporate the teachings Andersson to improve the accuracy of detection and identification of the peaks including the last peak by using a table with a modified width.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSSEF KORANG-BEHESHTI whose telephone number is (571)272-3291.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Y.K./Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863